Candkek, J.
1. It- appearing that the husband and wife had separated in December, 1902, that the petition for alimony was filed in March, 1903, and that the hearing- thereon was had in April, 1903, it was not error for the court, upon proper showing made, to order that the defendant pay to the plaintiff five dollars per month as alimony, “said payments to be made as follows: twenty-five dollars within thirty days from this date, and’ thence after, five dollars on the first day of each and every month.' ‘ The provision for the payment. of twenty-five dollars within thirty days from the date of the order was not an allowance of alimony in gross, but an order for the payment of alimony at a uniform rate from the date of the separation.
2. I( does not appear that the court below abused its discretion in the allowance of alimony and counsel fees to the plaintiff, and the judgment rendered will not be disturbed. Judgment affirmed.

All the Justices concur.